           Case 1:19-cv-03445-RDM Document 1 Filed 11/15/19 Page 1 of 6



Carl W. Hampe (DC Bar # 440475)
Daniel P. Pierce (DC Bar # 988836)
Fragomen, Del Rey, Bernsen & Loewy, LLP
1101 15th St. NW, Suite 700
Washington, DC 20005
Phone (202) 223-5515
Fax (202) 371-2898
champe@fragomen.com
dpierce@fragomen.com
Attorneys for Plaintiff

                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

Olena Zynovieva                                    )
Dubai Marina, Park Island                          )
Bonaire Tower, Apt.102                             )
Dubai UAE                                          )
                                                   )
              Plaintiff,                           )
v.                                                 )       Civil No.     19-3445
                                                   )
                                                   )
                                                   )
U.S. Department of State                           )
2201 C St. NW                                      )
Washington, DC 20520                               )
                                                   )
              Defendant.                           )


                           COMPLAINT FOR INJUNCTIVE RELIEF

       Plaintiff Olena Zynovieva, by and through undersigned counsel, hereby alleges as

follows:

1.     This Complaint seeks injunctive and other appropriate relief under the Freedom of

Information Act (“FOIA”), 5 U.S.C. § 552. Specifically, Plaintiff seeks to compel the Department

of State (the “State Department” or “Defendant”) to comply with its obligations under FOIA to

release agency records relating to her immigration matters that Plaintiff has requested and that

Defendant has improperly withheld.

                                               1
            Case 1:19-cv-03445-RDM Document 1 Filed 11/15/19 Page 2 of 6



                                            PARTIES

2.     Plaintiff Olena Zynovieva is a citizen of Ukraine who resides in Dubai, United Arab

Emirates.

3.     Defendant U.S. State Department is an executive department bearing responsibility for (i)

the administration and enforcement of U.S. immigration laws, (ii) the processing of certain visa

requests, including those made by Plaintiff, and (iii) the maintenance of records relating to, inter

alia, such visa requests. Defendant is an “agency” for purposes of 5 U.S.C. § 552(f)(1) and has

possession, custody, and/or control of records that Plaintiff seeks.

                                 JURISDICTION AND VENUE

4.     The Court has both subject matter jurisdiction and personal jurisdiction over the parties

pursuant to 5 U.S.C. § 552(a)(4)(B). Subject matter jurisdiction further lies under 28 U.S.C.

§ 1331 because this Matter presents a question of federal law.

5.     Venue properly lies in this judicial district under 5 U.S.C. § 552(a)(4)(B) because of the

nature of this Matter and under 28 U.S.C. § 1391(e) because Defendants are agencies of the

federal Executive Branch.

     PLAINTIFF’S FOIA REQUEST AND DEFENDANT’S FAILURES TO RESPOND

6.     On August 13, 2019, Plaintiff, through counsel, filed a FOIA request with the State

Department seeking documents relating to her in the State Department’s possession, custody, or

control.

7.     By letter dated August 16, 2019, Defendant State Department confirmed submission of

Plaintiff’s FOIA request and provided tracking number F-2019-08855.




                                                 2
             Case 1:19-cv-03445-RDM Document 1 Filed 11/15/19 Page 3 of 6



8.     Having heard no further news, on October 21, 2019, counsel to Plaintiff sent an email to

the State Department to follow-up on the status of the FOIA request. To date, Defendant has not

provided a response to that email.

9.     On October 24, 2019, counsel to Plaintiff called the telephone number on the State

Department’s August letter to follow-up on the status of Plaintiff’s request. Counsel was told

that no information had been placed in the system regarding the timing for response to Plaintiff’s

request, but that the request had been deemed “complex.” Counsel was further told that no

additional information regarding the status of the FOIA request that could be provided.

10.    On information and belief, Defendant lacks any reason to treat Plaintiff’s request as

“complex,” since she simply requests information that Defendant maintains relating to her and

her discrete number of attempts to procure a U.S. visa.

11.    On information and belief, the documents responsive to Plaintiff’s request are not

voluminous.

12.    On information and belief, no consultations with other agencies are required to provide

Plaintiff a response to her FOIA request.

13.    On information and belief, Plaintiff’s request does not encompass any classified

materials.

      DEFENDANT STATE DEPARTMENT’S FAILURE TO COMPLY WITH FOIA

14.    To date, Defendant has not provided the records requested by Plaintiff in her FOIA

request, notwithstanding FOIA’s requirement that an agency to respond within 20 working days.

See 5 U.S.C. § 552(a)(6)(A)(i).




                                                3
             Case 1:19-cv-03445-RDM Document 1 Filed 11/15/19 Page 4 of 6



15.     Defendant has not provided the Plaintiff with any information as to why her FOIA

request was placed on the complex track, when Plaintiff can expect the documents she requested,

or what justifies the continued delay.

16.     Defendant has not contacted Plaintiff to inform her of any delay in processing her request

or of any unusual circumstances that the State Department may have encountered in processing

her request.

17.     More than 90 days have passed since Defendant received Plaintiff’s FOIA request.

Defendants have well exceeded their statutory 20-business-day response deadline, which passed

on September 13, 2019. Defendant State Department has nevertheless not made any substantive

response or production of documents regarding Plaintiff’s FOIA request.

18.     Defendant State Department has wrongfully withheld the requested records from

Plaintiff.

                                    CLAIMS FOR RELIEF

  FIRST CAUSE OF ACTION – VIOLATION OF FOIA FOR FAILURE TO COMPLY

                                 WITH STATUTORY DEADLINES

19.     The allegations contained in the preceding paragraphs are repeated and incorporated as

though fully set forth herein.

20.     Defendant is an agency subject to FOIA. See 5 U.S.C. §§ 551(1), 552(f)(1).

21.     Plaintiff has sought records that are within Defendant’s possession, custody, and/or

control for purposes of FOIA.

22.     Defendant failed to make a timely determination regarding Plaintiff’s initial request

within the statutory timeframe. See 5 U.S.C. § 552(a)(6)(A).




                                                 4
          Case 1:19-cv-03445-RDM Document 1 Filed 11/15/19 Page 5 of 6



23.    Plaintiff is deemed to have exhausted applicable administrative remedies with respect to

her request under the terms of the FOIA statute. See 5 U.S.C. § 552(a)(6)(C)(i).

      SECOND CAUSE OF ACTION – IMPROPER WITHHOLDING OF AGENCY

                                    RECORDS UNDER FOIA

24.    The allegations contained in the above-entitled paragraphs are repeated and incorporated

as though fully set forth herein.

25.    Defendant is an agency subject to FOIA. See 5 U.S.C. §§ 551(1), 552(f)(1).

26.    Plaintiff has sought records that are within Defendant’s possession, custody, and/or

control for purposes of FOIA.

27.    Defendant has failed to provide proper access to or copies of records responsive to

Plaintiff’s request in violation of FOIA. See 5 U.S.C. § 552(a)(3).

28.    Plaintiff is deemed to have exhausted applicable administrative remedies with respect to

her request under the terms of the FOIA statute. See 5 U.S.C. § 552(a)(6)(C)(i).

                                     PRAYER FOR RELIEF

       Plaintiffs hereby pray for relief as follows:

1.     That the Court order Defendant to disclose all records or portions thereof to which

       Plaintiff is entitled under FOIA;

2.     That the Court issue a declaration stating that Plaintiff is entitled to disclosure of the

       requested records;

3.     That the Court award Plaintiff’s reasonable attorneys’ fees and costs incurred in this

       action pursuant to 5 U.S.C. § 552(a)(4)(E); and

4.     That the Court provide further relief as it deems appropriate, just, and equitable.

DATED November 15, 2019                                Respectfully submitted,


                                                  5
Case 1:19-cv-03445-RDM Document 1 Filed 11/15/19 Page 6 of 6




                                 /s/ Carl W. Hampe

                                 Carl W. Hampe (DC Bar # 440475)
                                 Daniel P. Pierce (DC Bar # 988836)
                                 Fragomen, Del Rey, Bernsen & Loewy LLP
                                 1101 15th St. NW Suite 700
                                 Washington, DC 20005
                                 Phone (202) 223-5515
                                 Fax    (202) 371-2898
                                 champe@fragomen.com
                                 dpierce@fragomen.com

                                 Attorneys for Plaintiff




                             6
